DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shorey et al. (“Advancements in Fabrication of Glass Interposers”, 2014 Electronic Components & Technology Conference, IEEE, pgs. 20-25, 2014 – hereinafter Shorey) in view of Sun (CN104112696A).
Regarding claims 1, 3, 4, 7, and 17, Shorey (pgs. 20-21) discloses fabrication of high quality vias as through holes and blind holes in glass substrates and Shorey discloses a glass article comprising Cu filled vias (Figs. 2a, 2b, and Fig. 9), including copper-metallized through holes and blind holes in a glass substrate.  Shorey (pg. 21) discloses annealing of Cu filled vias in silicon wafers to stabilize and prevent extrusion of the Cu that could happen during high temperature processing steps and discloses a standard stabilization anneal of 400 degrees C (corresponding to a second temperature) for 1 hour was applied to the glass wafers.  Therefore, Shorey discloses annealing of a glass wafer having copper filled vias, but fails to disclose with specificity copper filled vias are copper- metallized through holes.  However, based on the disclosures by Shorey, it would be obvious to a person having ordinary skill in the art, a method of heating a glass article comprising copper-metallized vias as through holes or blind holes with a standard stabilization anneal at 400 degrees C.  
Shorey fails to disclose details of the annealing/heating of the glass article with copper-metallized through holes, such as the claimed heating to a first temperature, a second temperature, and an average heating rate during heating of the glass article.  However, Shorey discloses annealing of Cu filled vias in silicon wafers to stabilize the vias and prevent extrusion of the Cu that could happen during subsequent high temperature processing steps, and Sun (Fig. 3 and [0004]) further discloses prior art heating temperatures for annealing of copper including heating from room temperature to about 275 degrees at a first heating rate and ramping from about 275 degrees C to 400 degrees C at a second heating rate.  Further, Sun (Fig. 6, abstract, [0028], and [0057]-[0059]) discloses details of annealing Cu filled vias with ramp rates.  Sun discloses a method where the annealing process comprises heating from room temperature to 80 to 200 degrees C at a heating rate from 0.5-5 degrees C/min, then raising the temperature to 250 degrees C to 450 degrees C with a heating rate ranging from 1-10 degrees C/min.  The method disclosed by Sun teaches temperatures and ramp rates for annealing of Cu.  Therefore, Sun teaches temperatures and ramp rates for annealing of Cu in a via.  Further, since Shorey teaches applying annealing temperatures of Cu filled vias of silicon wafers to glass wafers, and the Cu annealing temperature of Shorey and Sun overlap, it would be obvious to a person having ordinary skill in the art to try the average heating rates and temperature ranges for annealing of Cu in vias taught by Sun to the annealing/heating of the glass article comprising Cu filled vias to a second temperature of 400 degrees C disclosed by Shorey.  The application of ramp rates and heating temperatures taught for annealing of Cu by Sun in the method of Shorey is merely applying prior art known methods of annealing Cu.  Both references perform the same function, specifically teaching temperatures for annealing Cu and a person having ordinary skill in the art would have recognized that the results of the combination would provide for annealed Cu.
With the obviousness to try the heating rates and temperatures taught by Sun to the annealing of Cu in the through holes in the glass article of Shorey, this provides for heating the glass article of Shorey from room temperature to a first temperature (claimed in claim 3), such as a first temperature of 275 degrees C or a first temperature ranging between 200 degrees C to 275 degrees C at an average heating rate ranging, such as 250 degrees C, from 0.5 to 5 degrees C/min when within the range of 80 to 200 degrees C and at an average heating rate ranging from 1-10 degrees C/min when within the range of 200 degrees C to 275 degrees C.  The obviousness to try provides for heating the glass article of Shorey from a first temperature of 275 degrees C  or a first temperature ranging from 200 degrees C to 275 degrees C followed by heating to a second temperature of 400 degrees C at an average heating rate ranging from about 1 to 10 degrees C/min.  Therefore, the obviousness to try of Shorey in view of Sun provides for the following:
first temperatures that overlap Applicant’s claimed range of a first temperature greater than or equal to 220 degrees C and less than or equal to 300 degrees C (claimed in claim 1) and a first temperature greater than or equal to 240 degrees C and less than or equal to 260 degrees C, as claimed in claim 17;
a second temperature of 400 degrees C, which overlaps Applicant’s claimed range from greater than or equal to 350 degrees C and less than or equal to 450 degrees C (claimed in claim 1) and a second temperature greater than or equal to 400 degrees C and less than or equal to 450 degrees C (claimed in claim 17); 
an average heating rate of the glass article of Shorey from the first temperature to the second temperature ranging from 1 to 10 degrees C/min at temperatures greater than 200 degrees C and 0.5 to 5 degrees C/min at temperatures less than 200 degrees C, which overlaps Applicant’s claimed range of greater than 0.0 degrees C/min and less than 8.7 degrees C/min (claimed in claim 1), Applicant’s claimed range of greater than or equal to 1.0 degrees C/min and less than or equal to 6.5 degrees C/min (claimed in claim 7) and Applicant’s claimed range of greater than or equal to 0.0 degrees C/min and less than or equal to 6.5 degrees C/min, as claimed in claim 17; and 
an average heating rate from room temperature to the first temperature ranging from 0.5 to 5 degrees C/min or 1-10 degrees C/min (when heating between 200-275 degrees C), which overlaps Applicant’s claimed range  of greater than 0.0 degrees C/min and less than 8.7 degrees C/min (claimed in claim 4).  
Regarding claim 2, Shorey in view of Sun fails to explicitly state heating of the glass comprising copper-metallized through holes from the first temperature to the second temperature does not cause radial cracks in the glass comprising copper-metallized through holes.  However, the process of Shorey in view of Sun, provides for a first temperature, second temperature, and average heating rate during heating of the glass ceramic article from the first to the second temperature within Applicant’s claimed ranges discussed in the rejection and an average heating rat during heating of the glass ceramic article from room temperature to the first temperature of in the combined rejection of claims 1, 3, 4, 7, and 17 above.  It should be noted, claim 2 appears to be a result of the steps of claim 1.  Therefore, based on the process temperatures and average heating rates provided in the process of Shorey in view of Sun in in the combined rejection of claims 1, 3, 4, 7, and 17 above, it would be obvious to a person having ordinary skill in the art, this provides for the claimed heating does not cause radial cracks in the glass copper-metallized through holes, as claimed in claim 2.  
Regarding claim 5, as stated in the rejection of claim 1 above, Sun (Fig. 3) suggests a known prior art first temperature of 275 degrees C.  Therefore, with the obviousness of Shorey in view of Sun applied in the rejection of claim 1 above, this provides for a first temperature of 275 degrees C, which is within Applicant’s claimed range of from greater than or equal to 225 degrees C and less than or equal to 275 degrees C.  
Regarding claim 6, as stated in the rejection of claim 1 above, Shorey discloses a second temperature of 400 degrees C, and Shorey in view of Sun provides for a second temperature of 400 degrees C, which is within Applicant’s claimed range of from greater than or equal to 375 degrees C and less than or equal to 425 degrees C.  
Regarding claim 8, in addition to the rejection of claim 1 above, Sun (Fig. 3 and Fig. 6) discloses raising the temperature raising the temperature at a constant rate from room temperature to a first temperature and a first temperature to a second temperature, and as discussed in the rejection of claim 1 above, Sun discloses ramp rates with overlapping ranges between 80 degrees C to 200 degrees C and between 250 degrees C and 450 degrees C.  Therefore, it would be obvious to a person having ordinary skill in the art, the average heating rate during heating of the glass article of Shorey in view of Sun from the first temperature to the second temperature can be substantially constant.  
Regarding claim 9, as stated in the rejection of claim 1 above, Sun discloses a range of heating from a first temperature to a second temperature ranging from 1-10 degrees C/min is acceptable and Sun (Fig. 6) discloses heating phases to heat to temperature D, and discloses the heating phases can be variable.  Therefore, based on the heating phases taught by Sun as having different average heating rates, it would be obvious to a person having ordinary skill in the art, in addition to a substantially constant average heating rate, a variable heating rate within the range taught by Sun could also be applied when heating from the first temperature to the second temperature.  
Regarding claim 10, in addition to the rejection of claim 1 above, Sun (Fig. 6 and [0058]-[0059]) further discloses an A-B heating phase and B-C heating phase and keeping the temperature for 0 to 60 min.  Therefore, based on the additional teachings of Sun, it would be obvious to a person having ordinary skill in the art, the process further comprising holding the glass article of Shorey at the first temperature for a duration ranging from 0-60 min, and a specific example of 15 min, which overlaps Applicant’s claimed range of greater than or equal to 10 minutes and less than or equal to 120 minutes.
Regarding claim 11, in addition to the rejection of claim 1 above, Sun (Fig. 3) further discloses holding at a second temperature of 400 degrees C from minute 30 to minute 60 and Sun (Fig. 6 and [0058]-[0059] discloses a C-D heating phase and D-E heating phase and keeping the temperature for 15 to 180 min.  Therefore, based on the additional teachings of Sun, it would be obvious to a person having ordinary skill in the art, the process further comprising holding the glass article of Shorey at the second temperature for 15 min to 180 min or even 30 minutes, which overlaps Applicant’s claimed range of greater than or equal to 10 minutes and less than or equal to 120 minutes, as claimed in claim 11, 
Regarding claim 12, in addition to the rejection of claim 1 above, Sun (Fig. 6 and [0058]-[0059]) further discloses a C-D heating phase and D-E heating phase and keeping the temperature for 15 to 180 min.  Therefore, based on the additional teachings of Sun, it would be obvious to a person having ordinary skill in the art, the process further comprising holding the glass article of Shorey at a constant temperature (i.e. second temperature) temperature for 15 min to 180 min, which overlaps Applicant’s claimed range of greater than or equal to 10 minutes and less than or equal to 60 minutes, as claimed in claim 12.
Regarding claim 13, Shorey (pg. 21) further discloses glass wafers comprising a via having a 35 micron diameter via and (pg. 22) further discloses glass wafer interposers ranging from 100-200 microns thick.  Therefore, it would be obvious to a person having ordinary skill in the art, a 35 micron diameter through hole in the glass article comprising copper-metallized through holes, which is within Applicant’s claimed range of greater than or equal to 25 microns and less than or equal to 75 microns.
Regarding claim 14, Shorey (pg. 22) discloses a 20x20 TGV array having a 100 micron pitch.  Therefore, it would be obvious to a person having ordinary skill in the art a pitch of the through holes in the glass article comprising a pitch of 100 microns, which is within Applicant’s claimed range of a pitch of the through holes greater than or equal to 60 microns and less than or equal to 800 microns.
Regarding claim 15, Shorey (Fig. 5 and pg. 22) further discloses glass wafer interposers ranging from 100-200 microns thick with through holes.  Therefore, it would be obvious to a person having ordinary skill in the art, a through hole depth ranging from known glass wafer interposer thicknesses, such as ranging from 100-200 microns, which is within Applicant’s claimed range of a depth of the through holes is greater than or equal to 50 microns and less than or equal to 600 microns.  
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shorey et al. (“Advancements in Fabrication of Glass Interposers”, 2014 Electronic Components & Technology Conference, IEEE, pgs. 20-25, 2014 – hereinafter Shorey) in view of Sun (CN104112696A) as applied to claim 1 above, and further in view of Takahashi et al. (“Development of Through Glass Via (TGV) Formation Technology Using Electrical Discharging for 2.5/3D Integrated Packaging, 5/2013, 2013 IEEE 63rd Electronic Components and Technology Conference – hereinafter Takahashi).
Regarding claim 16, in the rejection of claim 1 above, Shorey discloses TGV (through hole glass via) glass substrates, but Shorey fails to disclose the TGV substrate comprises at least 90wt% silica.  However, Takahashi (pg. 349 and Table 2) discloses fused silica is suitable for high frequency applications and fused silica glass suitable for TGV formation.  Therefore, based on the additional teachings of Takahashi, it would be obvious to a person having ordinary skill in the art, a fused silica glass, which is a glass consisting of almost pure silica (i.e. greater than 90 wt% silica), used as the through hole via glass in the method of Shorey in view of Sun.  
Response to Arguments
Applicant's arguments filed Oct. 18, 2022 have been fully considered but they are not persuasive. 
Applicant states that Sun is directed to a process to produce a copper filled vias in a silicon substrate while avoiding problems of gaps and depressions in copper filling.  It appears Applicant may be arguing that Sun is non-analogous art.  In response to applicant's argument that Sun is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Sun is in the field of applicant’s endeavor, specifically annealing.
Applicant further argues Shorey in view of Sun would not have provided both the claimed first and second temperatures because Sun step (3-2) discloses that the silicon substrate temperature is heated to 250 degrees C to 450 degrees C, which overlaps the second claimed temperature.  Applicant further argues Sun for a first temperature teaches a temperature range of 80 degrees C to 200 degrees C, which is outside of a first temperature range.  Therefore, Applicant argues Sun fails to disclose the “first temperature” of claim 1 or 17.  
These arguments are not persuasive.  As stated in the rejection of claim 1 above, Sun (Fig. 3 and [0004]) further discloses prior art heating temperatures for annealing of copper including heating from room temperature to about 275 degrees at a first heating rate and ramping from about 275 degrees C to 400 degrees C at a second heating rate.  Further, Sun (Fig. 6, abstract, [0028], and [0057]-[0059]) discloses details of annealing Cu filled vias with ramp rates.  Sun discloses a method where the annealing process comprises heating from room temperature to 80 to 200 degrees C at a heating rate from 0.5-5 degrees C/min, then raising the temperature to 250 degrees C to 450 degrees C with a heating rate ranging from 1-10 degrees C/min.  The method disclosed by Sun teaches temperatures and ramp rates for annealing of Cu.  Therefore, Sun teaches temperatures and ramp rates for annealing of Cu in a via.  Further discussed in the rejection of claim 1 above, with the obviousness to try the heating rates and temperatures taught by Sun to the annealing of Cu in the through holes in the glass article of Shorey, this provides for heating the glass article of Shorey from room temperature to a first temperature (claimed in claim 3), such as a first temperature of 275 degrees C or a first temperature ranging between 200 degrees C to 275 degrees C at an average heating rate ranging, such as 250 degrees C.  
Sun clearly discloses a first temperature of 275 degrees C as a first temperature.  Further, Sun discloses 200 degrees C as a first temperature and ramping from 250 degrees C to 450 degrees C, where it would be obvious to a person having ordinary skill in the art, a first temperature of 250 degrees C could also be used in the annealing of Cu.
Applicant further argues that Sun is directed to a silicon substrate, thus the annealing steps of Sun are for a silicon glass substrate not for a glass substrate.  This argument is not persuasive.  As stated in the rejection of claim 1 above, Shorey (pgs. 20-21) discloses fabrication of high quality vias as through holes and blind holes in glass substrates and Shorey discloses a glass article comprising Cu filled vias (Figs. 2a, 2b, and Fig. 9), including copper-metallized through holes and blind holes in a glass substrate.  Shorey (pg. 21) discloses annealing of Cu filled vias in silicon wafers to stabilize and prevent extrusion of the Cu that could happen during high temperature processing steps and discloses a standard stabilization anneal of 400 degrees C (corresponding to a second temperature) for 1 hour was applied to the glass wafers.  Shorey suggests the temperatures of Cu annealing for silicon wafers was applied to the glass wafers.  In response to applicant's argument that Sun is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the prior art reference is pertinent to Applicant’s field of endeavor of annealing.
Therefore, for the reasons discussed above, the Examiner maintains the rejections of claims 1 and 17.  The dependent claims 2-16 hinge upon the arguments against claims 1 and 17 and the Examiner maintains the rejection of claims 2-16.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/Primary Examiner, Art Unit 1741